ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_02_EN.txt. 266




   JOINT DISSENTING OPINION OF JUDGES RANJEVA, SHI
                    AND KOROMA



   Serious misgivings about Judgment’s application of res judicata of 1996 Judg-
ment on Preliminary Objections to include by “necessary implication” jurisdic-
tion ratione personae — Membership in the United Nations as a criterion for
access to the Court under Article 35 of the Statute and for entitlement to
become a party to the Genocide Convention under Article XI — Jurisdiction
ratione personae a matter of constitutional and statutory requirements —
Article 56 of the Statute : requirement that the Court state the legal principles
on which it bases its findings — Scope and effect of res judicata derived from
relevant provisions of the Statute and by reference to Parties’ submissions in the
same case — Duty to reply to Parties’ submissions and to abstain from deciding
more — Ability of the Court to satisfy itself of its own jurisdiction proprio
motu unaffected — Issue of Parties’ access not raised, considered, or decided in
1996 Judgment — Court’s consideration of FRY’s proclamation of 27 April
1992 — Estoppel and res judicata distinguished — Article 35 of the Statute and
the conditions by which the Court shall be open — Article 41 of the Rules of
Court — Court’s 2004 Legality of Use of Force (Serbia and Montenegro v. Bel-
gium) Judgment not res judicata for the present case — If Serbia and Monte-
negro was not a United Nations Member in 1999, then it must not have been
a Member when the Application in this case was filed — Court’s finding in Legal-
ity of Use of Force (Serbia and Montenegro v. Belgium) Judgment that Geno-
cide Convention did not contain any of “the special provisions contained in
treaties in force” under Article 35, paragraph 2, of the Statute — Court should
always face jurisdictional challenges — Jurisdictional findings made in 1996
Judgment addressed to Serbia and Montenegro whereas res judicata effect in
present Judgment applied only to Serbia.




   1. In the Judgment the Court affirms its jurisdiction ratione personae
based on the res judicata effect of the 1996 Judgment on Preliminary
Objections and finds, by “necessary implication”, that : (1) [the Federal
Republic of Yugoslavia (FRY, Serbia and Montenegro and now Serbia)]
“was bound by the provisions of the Genocide Convention on the date of
the filing of the Application”, and (2) “on the basis of Article IX of the
Convention on the Prevention and Punishment of the Crime of Geno-
cide, [the Court] has jurisdiction to adjudicate upon the dispute”.
   2. We view these findings by “necessary implication” with serious mis-
givings, both in terms of the Statute of the Court and under international
law, and hereby express our joint opinion. In doing so, we would like to
point out that our position is purely a legal one, not involving any politi-

227

267       APPLICATION OF GENOCIDE CONVENTION (JOINT DISS. OP.)


cal or moral judgment in respect of the merits of the case. However, we
hold firmly to the view that the Judgment, seeking to justify the Court’s
affirmation of its jurisdiction on the basis of res judicata, largely sidesteps
two central and related questions which are before the Court and which
have a bearing on the existence or non-existence of its jurisdiction at the
time the Application was filed in this case : namely, whether or not Serbia
and Montenegro (the Respondent) was a United Nations Member and,
secondly, whether the Respondent was a party to and/or bound by the
Genocide Convention. Under the Charter of the United Nations and the
Statute of the Court, membership of the United Nations is one of the
ways in which a State is granted access to the Court, and by which the
Court, pursuant to Article 35 of its Statute, can exercise jurisdiction
ratione personae of that State. Membership of the United Nations also
entitles a State to become a party to the Genocide Convention pursuant
to Article XI thereof.
   3. For the Court to affirm its jurisdiction ratione personae based on
res judicata, it must take into consideration the relevant provisions of the
Statute as well as the Parties’ submissions to the Court. In our judgment,
the Court’s reliance in this case on res judicata to determine whether the
Respondent had access to the Court at the time the Application was filed
is untenable as a matter of law. In this regard, we would recall that
whether a party has access to the Court is a matter of both constitutional
and statutory requirements, whereas jurisdiction is based on consent.
Moreover, in relying on res judicata as a basis of its jurisdiction ratione
personae, the Judgment implies that the issue of access was considered
and decided, but the issue of access was not even addressed, let alone
decided, in either the reasoning or the dispositif of the 1996 Judgment.
The issue was neither raised at any time by any of the Parties to the pro-
ceedings nor discussed directly or indirectly in the text of the 1996 Judg-
ment. In other words, the Court cannot refuse in its Judgment to address
this constitutional and statutory requirement, which is one of the sub-
stantive submissions of the Parties at this stage, by making a finding
based on res judicata because res judicata cannot extend to an issue
which has not been considered, let alone decided, by the Court. Simply
put, res judicata applies to a matter that has been adjudicated and
decided. A matter that the Court has not decided cannot be qualified as
res judicata. There is nothing in the 1996 Judgment indicating that the
Court had definitively ruled on that issue in such a way as to confer upon
it the authority of res judicata. An issue is not precluded by the doctrine
of res judicata just because the Court says it is. The question before the
Court is simply a factual one : judicially ascertaining whether the issue is
the same as one earlier decided. When the Court makes such a crucial
finding, it must set out its reasons ; as Article 56 of the Statute of the
Court requires, “[t[he judgment shall state the reasons on which it is
based”. This provision requires the Court to state the legal principles on
which it bases a finding, and how it understood and applied the relevant
principles and provisions of the law. The 1996 Judgment states neither

228

268       APPLICATION OF GENOCIDE CONVENTION (JOINT DISS. OP.)


the legal principles on which the issue of access was decided nor how
those principles were applied.


   4. As is to be recalled, the jurisprudence of the Court shows that it has
always treated res judicata in the context of its Statute and the submis-
sions of the parties. It applies where there is an identity of parties, iden-
tity of cause, and identity of subject-matter in between the earlier and
subsequent proceedings in the same case. Res judicata is not an absolute
principle and does not preclude raising an issue which may be proper in
the circumstances of the case. In other words, and according to doctrine
and jurisprudence, jurisdictional matters can be taken up at any time.
Moreover, a party may advance a legally distinct claim arising from the
same facts without being barred by res judicata. In other words, a State
can make a claim on one legal basis and this does not deprive it of the
right to assert another claim on a separate legal basis. The question will
then arise whether the issue raised by the latter claim was finally deter-
mined by the earlier decision.


   5. It is thus the issues presented by the parties themselves that estab-
lish the operative parameters of the judgment and,
      “[i]n the last analysis the scope of the res judicata can only be deter-
      mined by reference to the pleadings in general, and to the parties’
      submissions in particular” (Shabtai Rosenne, The Law and Practice
      of the International Court, 1920-2005, Vol. 3, p. 1603).

In this connection, the Court, explaining in the Request for Interpretation
of the Judgment of 20 November 1950 in the Asylum Case what it had
actually decided in its Judgment of 20 November 1950, observed that the
question of how asylum was terminated was not raised or decided in the
Judgment and that no res judicata effect was therefore possible on this
issue. This was so, the Court remarked, because,

      “it is the duty of the Court not only to reply to the questions as
      stated in the final submissions of the parties, but also to abstain from
      deciding points not included in those submissions” (I.C.J. Reports
      1950, p. 402).
   6. Of course, this does not affect the ability of the Court to satisfy
itself of its own jurisdiction proprio motu (Appeal Relating to the Juris-
diction of the ICAO Council (India v. Pakistan), Judgment, I.C.J.
Reports 1972, p. 52, para. 13). However, we hold the view that the Court
had not done so in its 1996 Judgment, which is confirmed in its Judgment
on the Legality of Use of Force (Serbia and Montenegro v. Belgium)
where it was stated that,

229

269       APPLICATION OF GENOCIDE CONVENTION (JOINT DISS. OP.)


      “in its Judgment on Preliminary Objections of 11 July 1996 . . . [t]he
      question of the status of the Federal Republic of Yugoslavia in rela-
      tion to Article 35 of the Statute was not raised and the Court saw no
      reason to examine it” (I.C.J. Reports 2004, p. 311, para. 82).


It does therefore now seem not only wholly inconsistent but even a denial
of the Court’s own “juridical fact” to now reach the conclusion in the
present Judgment that, as a matter of “logical construction” and as an
element of the reasoning which can and must be read into the 1996 Judg-
ment, the FRY had the capacity to appear before the Court in accord-
ance with the Statute. In our opinion, the scope and effect of res judicata
for purposes of jurisdiction ratione personae must be determined by
reference to the law of the case itself : in this case, whether the Parties
had access to the Court and whether the requirements of the United
Nations Charter and the Statute of the Court for a Party to appear
before the Court were met.

   7. On the issue of access, the Court observes in the Judgment that
“neither party raised the matter before the Court” because, it is asserted,
Bosnia and Herzegovina, the Applicant, would not have wanted to con-
tend that the FRY was not a party to the Statute, thereby, perhaps, deny-
ing the Court jurisdiction ratione personae, while the FRY would not
have wanted to undermine or abandon its claim, at the time, to be the
continuator State of the SFRY (para. 106). And, as the Court later con-
firmed in its Judgment in the case concerning Legality of Use of Force
(Serbia and Montenegro v. Belgium), the Court in 1996, “did not com-
mit itself to a definitive position on the issue of the legal status of the Fed-
eral Republic of Yugoslavia in relation to the Charter and the Statute”
(I.C.J. Reports 2004, p. 309, para. 74 ; emphasis added) and, as “[t]he
question of the status of the Federal Republic of Yugoslavia in relation
to Article 35 of the Statute was not raised . . . the Court saw no reason to
examine it” (ibid., p. 311, para. 82).

   8. Moreover, it is acknowledged in the present Judgment that the Par-
ties and the Court were aware in 1996 that Serbia’s membership status
of the United Nations and its status as a party to the Genocide Conven-
tion were controversial. The Judgment recalls in paragraph 130 that the
Court had remarked in its 8 April 1993 Order indicating provisional
measures in this case that the solution adopted in the United Nations
regarding the status of the FRY as a Member and continuator State of
the SFRY “[was] not free from legal difficulties” (Application of the Con-
vention on the Prevention and Punishment of the Crime of Genocide (Bos-
nia and Herzegovina v. Yugoslavia (Serbia and Montenegro)), Provi-
sional Measures, Order of 8 April 1993, I.C.J. Reports 1993, p. 14,
para. 18). It further (para. 130) recognizes that there was in fact a dis-
agreement before the Court between the Parties over the FRY’s status as

230

270      APPLICATION OF GENOCIDE CONVENTION (JOINT DISS. OP.)


a Member of the United Nations at the time of the filing of the Applica-
tion : Bosnia and Herzegovina, in its Memorial (paras. 4.2.3.11-4.2.3.12),
had contended that the FRY could not automatically continue the
SFRY’s membership of the United Nations, while the FRY had made
clear its view that it was the SFRY’s continuator State (Legality of Use
of Force (Serbia and Montenegro v. Belgium), Judgment, I.C.J. Reports
2004, p. 299, para. 47). But neither Party actually supported or contested
FRY’s access to the Court until Serbia and Montenegro’s admission to
the United Nations as a new Member in 2000. It is thus obvious that not
all of the elements of jurisdiction ratione personae were actually placed
before and decided by the Court in its 1996 Judgment and, accordingly,
that the res judicata effect of that Judgment for this issue is unsustain-
able, to say the least.



   9. As stated earlier, as a matter of principle, a State is not precluded
from legally raising a distinct claim arising from the same facts, where a
separate point falls for decision within the same legal context. And more
fundamentally, once the question of the Court’s jurisdiction has been
raised in regard to specific issues, it is the duty of the Court to take those
issues into account in determining, on the basis of the law, whether it has
been vested with the authority or competence to decide the dispute.

   10. The Court confirmed this position in its Judgment on the Legality
of Use of Force (Serbia and Montenegro v. Belgium) when it held that
“the right of a party to appear before the Court” (I.C.J. Reports 2004,
p. 295, para. 36 ; emphasis added) is a question of statutory requirements
“not a matter of consent” (ibid.). Thus, whether a State has access to the
Court is regulated by the Statute and it is for the Court to determine
whether that State meets the said requirements. In that Judgment the
Court went on to hold that Serbia and Montenegro was not a Member of
the United Nations at the time of the institution of those proceedings in
1999. Accordingly, much attention was focused by the Parties, at the
merits stage of this case, on whether the Court had jurisdiction ratione
personae over the FRY at the time of the institution of the present pro-
ceedings in 1993.

   11. The requirements to be met in order for the Court to have jurisdic-
tion ratione personae are set out in Articles 34 and 35 of the Statute.
Article 34 deals with the statehood requirement, while Article 35, para-
graph 1, provides that the Court “shall be open” to States parties to the
Statute which includes, ipso facto, all Members of the United Nations
(Charter, Art. 93, para. 1). Under Article 35, paragraph 2, the conditions
under which the Court “shall be open to other States”, shall, “subject to
the special provisions contained in treaties in force, be laid down by the
Security Council, but in no case shall such conditions place the parties in

231

271       APPLICATION OF GENOCIDE CONVENTION (JOINT DISS. OP.)


a position of inequality before the Court.” Thus, the Security Council,
acting pursuant to Article 35, paragraph 2, of the Statute, in its resolu-
tion 9 of 15 October 1946, set forth provisions by which the Court could
be open to States not parties to the Statute. Resolution 9 provides for the
Court to be open to non-party States that make a declaration accepting
the jurisdiction of the Court under the Charter, the Statute, and the
Rules, undertaking to comply in good faith with the decisions of the
Court, and accepting all the obligations of a Member of the United
Nations under Article 94 of the Charter. Article 41 of the Rules of Court
regulates “[t]he institution of proceedings by a State which is not a party
to the Statute” and provides that “the Court shall decide” “any question
of the validity or effect” of a declaration accepting the jurisdiction of the
Court, in accordance with any such Security Council resolution adopted
pursuant to Article 35, paragraph 2, of the Statute.


   12. The status of the FRY with regard to its United Nations member-
ship from 1992 to 2000 is, therefore, an important consideration from the
standpoint of Article 35 of the Statute. It may be recalled that the ques-
tion of the FRY’s membership status in the light of the actions taken by
the other organs of the Organization was characterized by the Court
itself, in its 1993 Order, as “not free from legal difficulties” (Application
of the Convention on the Prevention and Punishment of the Crime of
Genocide (Bosnia and Herzegovina v. Yugoslavia (Serbia and Monte-
negro)), Order of 8 April 1993, I.C.J. Reports 1993, p. 14, para. 18). The
Court in its 2003 Judgment in the Application for Revision of the Judg-
ment of 11 July 1996 in the Case concerning Application of the Conven-
tion on the Prevention and Punishment of the Crime of Genocide (Bosnia
and Herzegovina v. Yugoslavia), Preliminary Objections (Yugoslavia v.
Bosnia and Herzegovina) also described the “sui generis” position of the
FRY vis-à-vis the United Nations from 1992 to 2000. In the light of Ser-
bia and Montenegro’s admission as a new Member in 2000, the Court in
2004 revisited in a “prescriptive” way the question of the FRY’s status as
a Member of the United Nations from 1992 to 2000 in its Judgment on
the Legality of Use of Force (Serbia and Montenegro v. Belgium) and
stated as follows :



      “the legal position of the Federal Republic of Yugoslavia within the
      United Nations and vis-à-vis that Organization remained highly
      complex during the period 1992-2000. In fact, it is the view of the
      Court that the legal situation that obtained within the United Nations
      during that eight-year period concerning the status of the Federal
      Republic of Yugoslavia, after the break-up of the Socialist Federal
      Republic of Yugoslavia, remained ambiguous and open to different
      assessments. This was due, inter alia, to the absence of an authori-

232

272       APPLICATION OF GENOCIDE CONVENTION (JOINT DISS. OP.)


      tative determination by the competent organs of the United Nations
      defining clearly the legal status of the Federal Republic of Yugoslavia
      vis-à-vis the United Nations.” (I.C.J. Reports 2004, p. 305, para. 64 ;
      emphasis added.)

With regard to the admission of the FRY as a Member of the United
Nations, the Court stated as follows :
      “it has clarified the thus far amorphous legal situation concerning
      the status of the Federal Republic of Yugoslavia vis-à-vis the United
      Nations . . . from the vantage point from which the Court now looks
      at the legal situation, and in light of the legal consequences of the
      new development since 1 November 2000, the Court is led to the
      conclusion that Serbia and Montenegro was not a Member of the
      United Nations, and in that capacity a State party to the Statute of
      the International Court of Justice, at the time of filing its Applica-
      tion to institute the present proceedings before the Court on 29 April
      1999” (Ibid., pp. 310-311, para. 79).
The Court then went on to state that it, “can exercise its judicial function
only in respect of those States which have access to it under Article 35 of
the Statute. And only those States which have access to the Court can
confer jurisdiction upon it.” (Ibid., p. 299, para. 46 ; emphasis added.)

  The Court further stated that, it had not committed :
      “itself to a definitive position on the issue of the legal status of the
      Federal Republic of Yugoslavia in relation to the Charter and the
      Statute in its pronouncements in incidental proceedings, in the cases
      involving this issue which came before the Court during this anoma-
      lous period” (ibid., p. 309, para. 74 ; emphasis added).

   13. This finding by the Court is obviously not without significance.
It is not res judicata for the present case in the sense contemplated by
Articles 59 and 60 of the Statute of the Court because it was not appli-
cable between the same Parties and in respect of this “particular case”.
But, from both the factual and legal perspectives, it seems quite clear that,
if Serbia and Montenegro was not a Member of the United Nations in
1999, then it must also not have been a Member on 28 March 1993, when
the Application in this case was filed. Accordingly, as the Respondent
was not a Member of the United Nations, it was ineligible for one of the
two methods by which a State may accede to the Genocide Convention
pursuant to its Article XI (the other being upon invitation by the General
Assembly).
   14. But in order to reach to the conclusion that it had jurisdiction by
virtue of Article IX of the Genocide Convention, the Court in its 1996
Judgment took note of the FRY’s proclamation of 27 April 1992 that it
“shall strictly abide by all the commitments that the Socialist Federal

233

273       APPLICATION OF GENOCIDE CONVENTION (JOINT DISS. OP.)


Republic of Yugoslavia assumed internationally” (Application of the
Convention on the Prevention and Punishment of the Crime of Genocide
(Bosnia and Herzegovina v. Yugoslavia), Preliminary Objections, I.C.J.
Reports 1996 (II), p. 610, para. 17) and observed further that “it has not
been contested that Yugoslavia was party to the Genocide Convention”
(ibid.). Thus, the Court held, “Yugoslavia was bound by the provisions
of the Convention on the date of the filing of the Application in the
present case, namely, on 20 March 1993” (ibid.). The Court would thus
appear to have made its finding on the basis of estoppel rather than res
judicata. In the first place, it is our understanding that the principle of
estoppel is distinguishable, cannot be inferred in all circumstances, and
serves a different function, from that of res judicata on an issue like juris-
diction and cannot replace the latter, nor indeed can it replace the
requirements of the United Nations Charter or the Statute of the Court.



   15. We are also constrained to observe that, in affirming its jurisdic-
tion ratione personae based on res judicata, the Court chose not to
address the relevance of Article 35, paragraph 2, of the Statute for the
purposes of its jurisdiction, even though this was one of the Respondent’s
central arguments at this stage. It will be recalled that, in the 1993 Order
indicating provisional measures in this case, the Court considered that :

      “proceedings may validly be instituted by a State against a State
      which is a party to such a special provision in a treaty in force, [as
      indicated in Article 35, paragraph 2, of the Statute] but is not party
      to the Statute, and independently of the conditions laid down by the
      Security Council in its resolution 9 of 1946” (Application of the Con-
      vention on the Prevention and Punishment of the Crime of Genocide
      (Bosnia and Herzegovina v. Yugoslavia (Serbia and Montenegro)),
      Provisional Measures, Order of 8 April 1993, I.C.J. Reports 1993,
      p. 14, para. 19).

The Court considered that Article IX of the Genocide Convention could
be regarded prima facie as a special provision in a treaty in force within
the meaning of Article 35, paragraph 2. However, following comprehen-
sive consideration of the matter the Court, in its Judgment in the Legality
of Use of Force (Serbia and Montenegro v. Belgium) case, concluded
that “the special provisions contained in treaties in force” (I.C.J. Reports
2004, p. 324, para. 113) to which Article 35, paragraph 2, applies are
those “in force at the date of the entry into force of the new Statute”
(ibid.) — a condition which would exclude the Genocide Convention
(entry into force 12 January 1951).

  16. It is against this background that the Court found in its Judgment

234

274      APPLICATION OF GENOCIDE CONVENTION (JOINT DISS. OP.)


in the Legality of Use of Force (Serbia and Montenegro v. Belgium) case
that the FRY was not a Member of the United Nations in 1999 and that
the Genocide Convention did not contain any of “the special provisions
contained in treaties in force” (ibid., para. 114).

   17. It thus seems to us, notwithstanding Articles 59 and 60 of the Stat-
ute of the Court, that it is inconsistent as well as jurisdictionally unten-
able for the Respondent to be considered to have been a Member of the
United Nations in 1993 or to have otherwise satisfied the requirements of
Article 35 of the Statute. In other words, if at the time the Application
was filed the FRY was neither a Member of the United Nations nor a
party to the Statute, then it lacked access to the Court. Access to the
Court must meet the constitutional and statutory requirements for it to
be valid. We firmly believe that it is fundamental that the Court should
always ensure it has jurisdiction over a case when faced with the chal-
lenge of whether a party has access to it. Faced with such a challenge by
the Respondent in this case, that the Court lacked jurisdiction ratione
personae over it, judicial consistency would have required the Court to
respond as it did in the Legality of Use of Force cases. The Court there
felt bound first and foremost to examine the question whether the Respon-
dent was or was not a party to the Statute of the Court at the time the
proceedings were instituted as it considered the question of access to the
Court of such importance that it constituted an exception from the
general rule that the Court is free to determine which ground to examine
first (Legality of Use of Force (Serbia and Montenegro v. Belgium),
Judgment, I.C.J. Reports 2004, p. 298, para. 45). It is regrettable that
on this occasion the Court chose to depart from its own jurisprudence.

   18. But the Court has not been able to reconcile the judicial inconsis-
tency regarding its finding on res judicata even within this Judgment. In
paragraph 74 of the present Judgment, the Court observes that the facts
and events that constitute the subject-matter of Bosnia and Herzego-
vina’s Application in this case, and the submissions based upon them,
occurred when Serbia and Montenegro was a single State. But for
reasons explained in paragraphs 75 and 76 of the Judgment, the Court
now decides that any findings of law that the Court may make are to be
addressed only to Serbia. On the other hand, the 1996 Judgment on Pre-
liminary Objections, which constitutes the basis of the Court’s findings
on res judicata, was addressed to the Federal Republic of Yugoslavia
(Serbia and Montenegro). If the Court’s findings are not to be reopened
by subsequent events (para. 120), we find it difficult to reconcile this dic-
tum of the Court with the position of res judicata it has taken on the 1996
Judgment.

  19. It is our view that in the Judgment the Court, by relying on res
judicata as a basis for its jurisdiction, did not give the comprehensive
consideration required of the principle which alone would have allowed it

235

275      APPLICATION OF GENOCIDE CONVENTION (JOINT DISS. OP.)


to arrive at a legally valid conclusion, and has neglected to deal with one
of the substantive submissions squarely put before it at this juncture,
namely, whether the Respondent had valid access to the Court for the
Court to exercise its jurisdiction in this case.


                                         (Signed) Raymond RANJEVA.
                                            (Signed) SHI Jiuyong.
                                         (Signed) Abdul G. KOROMA.




236

